Citation Nr: 0310498	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1995, for the grant of service connection for hypertension 
with bilateral nephrosclerosis and status post cerebral 
hemorrhage, right hemisphere producing left hemiparesis with 
contraction of left upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to May 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied the above claim.  This case has been 
advanced on the Board's docket.  38 C.F.R. § 20.900(c) 
(2002).


FINDINGS OF FACT

1.  Following the last final rating decision of record, here 
June 1995, a petition to reopen the claim for service 
connection for hypertension was first received on August 24, 
1995.

2.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for hypertension between June 1995 and August 24, 
1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1995, for the grant of service connection for hypertension 
with bilateral nephrosclerosis and status post cerebral 
hemorrhage, right hemisphere producing left hemiparesis with 
contraction of left upper and lower extremities have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As to the 
veteran's claim for an earlier effective date for the grant 
of service connection for hypertension, he was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the January and May 2002 rating 
decisions and the September 2002 statement of the case.  He 
was specifically told that August 24, 1995, was the date he 
filed his petition to reopen the claim for service connection 
for hypertension.  In the September 2002 statement of the 
case, the RO explained that the veteran's claim for service 
connection for hypertension had been denied by both the Board 
and the United States Court of Appeals for Veterans Claims 
(the Court) and that the August 24, 1995, date was based upon 
his reopened claim for service connection for hypertension.  
The RO also provided the veteran with the regulations that 
address effective dates.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
August 2002 letter, the RO stated if the veteran believed 
there was additional relevant treatment records that he 
thought would assist in supporting his claim for an earlier 
effective date, he should complete the enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
and that VA would request those records from the 
"doctors/hospital[s] you list."  The RO noted that, 
ultimately, it was his responsibility for ensuring that the 
records are received by VA.  Additionally, in the September 
2002 statement of the case, the RO informed the veteran that 
it must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  While the RO did not obtain any additional 
records once service connection for hypertension with 
bilateral nephrosclerosis and status post cerebral 
hemorrhage, right hemisphere producing left hemiparesis with 
contraction of left upper and lower extremities was granted, 
it did not need to obtain any records, as the veteran did not 
indicate that there were any other records that VA needed to 
obtain in connection with his claim for an earlier effective 
date.  Rather, the veteran submitted additional records 
himself.  Additionally, it must be noted that the veteran has 
filed numerous claims for service connection for 
hypertension, and there are records going as far back as 1984 
(aside from the service medical records ), which is when the 
veteran filed his original claim for service connection for 
hypertension.  

Regardless, the Board notes that an appeal of an effective 
date assigned for service connection following a final rating 
decision involves the application of laws and regulations 
which provide that the date of receipt of the petition to 
reopen governs the effective date assigned.  Therefore, such 
an appeal often involves, as it does in this case, a purely 
legal question rather than a factual one, the only factual 
matter usually involved being the date that the claim was 
received.  In this case, that factual matter is not in 
dispute, and therefore there is no evidentiary development to 
be done here.  Cf. Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (holding that VCAA is not applicable to 
requests for revision of a final decision based on clear and 
unmistakable error (CUE) because that matter involves an 
inquiry based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay, 
14 Vet. App. 324, 326 (2001).  

The veteran has submitted written statements in his notice of 
disagreement and substantive appeal, setting forth his legal 
arguments concerning why he should be granted an earlier 
effective date in this case, despite the provisions of the 
law and regulations governing effective dates.  Because this 
appeal does not involve a dispute about facts, further 
evidentiary development is not relevant to this case, 
including providing the veteran with an examination.  An 
examination in 2003 would not assist the veteran in obtaining 
an effective date earlier than August 24, 1995.  Thus, the 
Board finds that an examination was not necessary to decide 
the merits of this case.

Accordingly, the Board concludes that the VCAA provides no 
requirements that must be fulfilled and which have not been 
fulfilled before the Board may review the veteran's appeal in 
this case, there is no prejudice to the veteran in deciding 
his appeal at this time, and to hold otherwise would only 
deprive the veteran of a timely decision on his appeal.  
VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); see Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Decision

The veteran seeks an effective date earlier than August 24, 
1995, for the grant of service connection for hypertension 
with bilateral nephrosclerosis and status post cerebral 
hemorrhage, right hemisphere producing left hemiparesis with 
contraction of left upper and lower extremities.  
Specifically, he states that he should be granted an 
effective date back to April 4, 1984, as that was when he 
sustained a stroke, which has been attributed to his 
hypertension.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(r) (2002) (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2002), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than August 24, 1995, for the grant of 
service connection for hypertension.  The reasons follow.

In May 1986 and August 1989, the Board both denied service 
connection for hypertension and denied reopening the claim 
for service connection for hypertension.  Those decisions are 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  Thus, an effective date earlier than 
August 1989 for the award of service connection for 
hypertension (and the additional disabilities it has caused) 
is precluded.  Additionally, in a July 1990 decision, the 
Board denied reopening the claim for service connection for 
hypertension.  The veteran appealed the July 1990 decision to 
the Court, which affirmed the Board's decision in a July 1992 
decision.  Thus, an effective date earlier than July 1992 is 
legally precluded.

Following the July 1992 Court decision, the veteran filed a 
petition to reopen the claim for service connection for 
hypertension in April 1994.  The RO denied reopening the 
claim in a June 1995 rating decision.  

In a September 2000 decision, the Board determined that the 
veteran had not appealed the June 1995 decision, and stated 
that such decision had become final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  Thus, an 
effective date earlier than June 1995 is not possible in the 
absence of clear and unmistakable error.  

Following the June 1995 rating decision, the veteran filed a 
petition to reopen the claim for service connection for 
hypertension on August 24, 1995.  Service connection for 
hypertension with bilateral nephrosclerosis and status post 
cerebral hemorrhage, right hemisphere producing left 
hemiparesis with contraction of left upper and lower 
extremities has been granted based upon this reopened claim.  
The Board concludes that this is the correct effective date 
for the grant of service connection for such disabilities.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)).  Here, the veteran's claim for service 
connection for hypertension was granted based upon his August 
24, 1995, request to reopen his claim for service connection 
for hypertension.

As stated above, an effective date prior to August 24, 1995, 
is legally precluded.  See id.  The effective date cannot 
precede the Court decision or the prior Board decisions.  
Additionally, there is nothing in the record between June 
1995 or August 24, 1995, that would show the veteran's, or 
his representative's, intent to file a claim, either formal 
or informal, to allege that service connection was warranted 
for hypertension.  See 38 C.F.R. § 3.155(a).  The Board finds 
that the RO has granted the earliest effective date possible 
based upon the facts in this case and the applicable law and 
regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for hypertension with bilateral 
nephrosclerosis and status post cerebral hemorrhage, right 
hemisphere producing left hemiparesis with contraction of 
left upper and lower extremities as of April 4, 1984.  He has 
submitted a statement from a private physician, who has 
asserted that the veteran has been medically disabled since 
his stroke occurred on April 4, 1984, and that the veteran's 
disability began as of that date.  This record does not and 
cannot change the effective date for the grant of service 
connection.  As stated above, the law and regulations state 
that the effective date for a reopened claim for service 
connection will be the date of claim or date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r).  Thus, even if entitlement is shown as of April 
4, 1984, the later date, here, the date of the veteran's 
petition to reopen the claim for service connection for 
hypertension filed on August 24, 1995, is the controlling 
date.  See id.  The Board is bound by the applicable statute 
and regulations pertaining to effective dates.  38 C.F.R. 
§ 19.5 (2002).  An effective date earlier than August 24, 
1995, cannot be granted for the reasons stated above.

Additionally, the Board notes that the veteran's 
representative has asserted that the veteran can obtain an 
effective date up to one year prior to the date of his claim  
based upon 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114(a).  The 
provisions which allow an effective date one year earlier 
than the date of claim do not apply in this case.  Those are 
applicable for claims for increased benefits (when the 
veteran is already service connected for a disability) or 
when benefits are awarded based upon a liberalizing law, 
neither of which are relevant to the current appeal and do 
not assist the veteran in obtaining an earlier effective 
date.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than August 24, 
1995, for the grant of service connection for hypertension 
with bilateral nephrosclerosis and status post cerebral 
hemorrhage, right hemisphere producing left hemiparesis with 
contraction of left upper and lower extremities is denied.



_________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

